ORMOND, J.
The counsel for the plaintiff in error contends, that as the contract for the hire of the slave was entire, and was put an end to by the defendant in error without his consent, there can be no recovery even for the services rendered by the slave.
The general rule is certainly as stated, but it is equally as clear, that in all contracts of this description, there are certain implied stipulations, the violation of which will authorize a rescisión of the contract. When a slave is hired, it must be implied that he is to be employed in some honest pursuit, and if the hirer should incite him to steal, or compel him to become the receiver of stolen goods, it cannot be doubted that the owner would be authorized to rescind the contract of hiring. The injury to the morals of the slave by thus becoming familiarized to the commission of crime, would not only impair his value as property, but in its consequences might lead to the loss of his life.
It is no answer to this view of the case, that for any injury to the slave, the hirer could be compelled to respond in damages; he might not be able to satisfy the judgment; and besides, it would be difficult, if not impossible, to admeasure by damages, the amount of injury inflicted on the owner, by debauching the morals of his slave. If, in the downward career of vice, in its progress from the commission of one crime to that of another of deeper dye, the slave should finally be guilty of an act which would forfeit his life, it would be impossible to trace the consummation of his guilt to *41his iiiitiationin crime, by the defendant For injury of this kind, therefore, in the very nature of the thing, there could be no adequate redress by action, and we are therefore of opinion, that it would justify the owner hr rescinding the contract, after which period his right to hire for the services of the slave, would of course cease, and the hirer become responsible only for the actual value of the services rendered, estimated by the contract entered into.
The next enquiry is, whether the evidence objected to by the plaintiff in error was properly admitted. It was in substance, that the Brantleys kept a small grog shop, about which negroes resorted, with other circumstances, conducing to show that an unlawful traffic with slaves was carried on by them, and also that they were in the habit of receiving stolen goods, knowing them to be stolen.
The facts which the plaintiff undertook to establish as a justification for his rescisión of the contract, were that the defendant, and other persons with his permission, incited the slave to steal, and employed him as an instrument in their unlawful traffic of receiv•ing stolen goods, The circumstances in proof may have tended to the conclusion, that the Brantleys carried on this unlawful traffic with slaves, but there is no evidence which in any manner connects the slave of the plaintiff with these transactions. A suspicion might indeed be indulged in, that a person who would trade with one slave unlawfully, would also with another ; but the inference which appears to have been drawn in this case, is more violent than this : it is, that a person who would purchase stolen goods from negroes generally, would employ a particular slave as his instrument in the commission of the crime ; and not only this, but that he would incite, or in the language of the bill of exceptions, employ him to steal.
As the facts offerred in evidence did not tend to prove the issue, but by violent and strained presumptions, which the proof did not legitimately warrant, it follows that the facts in proof were too remote and irrelevant to the issue between the parties to have been permitted to go in evidence to the jury, without some further proof, in some way connecting the slave of the plaintiff with these unlawful acts of the defendants, and could only tend to prejudice and mislead the jury.
For this error the judgment must be reversed, and the cause remanded.